DETAILED ACTION  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on February 28, 2022. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on February 28, 2022 has been entered. 

Status of the Claims

This office action is prepared in response to the amended claims and remarks filed by the applicant on February 28, 2022 relating to U.S. Patent 16/513,662 filed on July 16, 2019. Claims 1, 11 and 20 have been amended. Claims 1-3, 5-6 and 8-13, 15-20 are pending and have been examined. This action is non-final.      
Applicant is encouraged to reach out to Examiner to move the application forward at their earliest convenience.
                		      Response to Arguments
Applicant’s Remarks/Arguments filed on February 28, 2022 have been fully considered.
With respect to the Section 101 rejection, has amended the independent claims to include limitations reciting "a pre-determined geofenced location area ha[ing] a dynamic acceptable range determined by the event's remaining time" and "using one of the plurality of said local area networks from subscriber partners outside of the venue within the pre-determined geofenced location area" relating to a peer-to-peer transaction between attendees in possession of a seat at a venue for a seat exchange and asserts, among other things, that the claims as a whole integrate the judicial exception into a practical application by providing a technical solution to a technical problem and providing significantly more. (Remarks, pp. 8 - 11). Applicant’s argument is persuasive. The claims reciting a geofenced location area that is defined by a dynamic acceptable range determined by an event’s remaining time and the plurality of local area networks around the venue provide an ordered combination of elements which amount to a practical application of a peer to peer ticket exchange. The Section 101 rejection relating to patent eligibility is withdrawn. However, a new rejection under Section 101 relating to non-statutory subject matter (software per se) has been added. (See Section 101 rejection below).  
With respect to the Section 103 rejection, Applicant has amended the independent claims to include the limitations "a pre-determined geofenced location area ha[ing] a dynamic acceptable range determined by the event's remaining time" and "using one of the plurality of said local area networks from subscriber partners outside of the venue within the pre-determined geofenced location area" for implementing a peer-to-peer transaction between attendees in possession of a seat for a seat exchange and asserts that the cited references do not disclose these features, (See Remarks, pp. 13 – 14). Applicant’s argument is persuasive. A further search of the prior art has not identified references disclosing the amended limitations in the amended independent claims. The Section 103 rejection is withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6 and 8-10 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Claim 1, which is directed to a computing device for the management of a venue, however, the claim does not positively recite any computing components such as a processor, memory and communication interface. (The device does not comprise hardware elements such as a processor, memory or communication interface). Para 45 and Fig 3, discloses a processor that is part of the communication device, which communicates with the plurality of local area networks.  Therefore, absent of the processor, the claims are directed to software per se, and thus are directed to non-statutory subject matter.
All of the dependent claims that depend from independent Claims 1, which fail to remedy the problem, are also rejected under 35 U.S.C. § 101.


Claim Interpretation

The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Several claims contain intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have some patentable weight.

The following amended claim phrases are intended use:
Amended Claim 9:  Claim 9 recites "receiving an event live update to increase the suggested value for the peer-to-peer seat exchange." This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.The limitation should be positively recited.

Amended Claim 18: Claim 18 recites "receiving an event live update to increase the suggested value."   This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim. The limitation should be positively recited.

The above cited intended use clauses attempt to monopolize upon the way that the invention as amended is intended to be used. The way said invention is intended to be used has nothing to do with its patentability, and is irrelevant to the meets and bounds of the claims. Otherwise, an applicant could exclusively assign its patent rights as to the invention to another, yet still retain control over how the invention is used, ergo its intended use, even though that assignor would have zero remaining patent rights to the product. The invention is disclosed in the same way whether or not these intended use clauses are considered, since they all, per the MPEP, are given no weight. How this or that is doled out, or how some process is intended to function (future tense / limitation not stated positively), has no place in the claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-6 and 8-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Amended independent Claim 1 recites: “… communication with a venue’s seat inventory system; …”. Amended independent Claims 11 and 20 recite: “maintaining a venue’s seat inventory system for an event; …”. The limitation relating to a venue’s seat inventory system appears to be part of a different embodiment of the invention in that it appears to have no connection to the peer to peer seat exchange recited by the independent claims and thus renders the independent claims (and their dependents) indefinite. 
Amended independent Claim 20 recites: “… the pre-determined geofenced location area has a dynamic acceptable range determined by the limits of a local area network of a subscriber’s local area network and a remainder of time between the transmitted event’s beginning and ending time; …” (emphasis added). The highlighted limitation lacks antecedent basis and thus renders Claim 20 indefinite.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694      


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/21/2022